Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 13, 2015

The Court of Appeals hereby passes the following order:

A15E0026. TINA MARIE SANDERS v. U.S. BANK, N.A.

      The Petitioner, Tina Marie Sanders, has moved this Court to stay the “Final
Judgment and Writ of Possession” issued by the Superior Court of Gwinnett County
on April 8, 2015. For the following reasons, we deny the motion.
      This Court’s Rule 40 (b) emergency powers are limited and intended to be used
sparingly. Rule 40 (b) provides, in relevant part, that we may only issue “such orders
or give direction to the trial court as may be necessary to preserve jurisdiction of an
appeal or to prevent the contested issue from becoming moot.” In this case, Sanders
has an existing appellate remedy.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal. OCGA § 5-6-35 (a) (1), (b).” (Citation omitted.) Bullock v. Sand, 260 Ga.
App. 874, 875 (581 SE2d 333) (2003). See also Dean's Catering v. Sturm &
Associates, 231 Ga. App. 202, 202-203 (498 SE2d 786) (1998) (An appeal from a
decision of the superior court reviewing de novo a decision of the magistrate court
and, thereafter, granting summary judgment and a writ of possession is subject to the
discretionary appeal procedures of OCGA § 5-6-35 (a) (1).). Further, the proper and
timely filing of an application for discretionary appeal acts as a supersedeas. See
OCGA § 5-6-35 (h) (“The filing of an application for appeal shall act as a supersedeas
to the extent that a notice of appeal acts as supersedeas.”).
      Because the petitioner has appellate remedies available to her, it is unnecessary
to invoke this Court’s emergency powers. Therefore, the motion is hereby DENIED.
Court of Appeals of the State of Georgia
                                     04/13/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.